                1N WITNESS WHEREOF, the parties hereto have cnused this Agreement to be executed as
        of the date first written·abovc by their respective officers thereunto duly authorized.

                                                        THE COMPANY:

                                                        LEGACY PHYSICIAN PARTNERS, LLC
                                                                   ; /,/ • '           .!          , ~·
                                                                                                        //   I
                                                               I    •     ;      • /             /.    'f~
                                                        By:                   .... '
                                                        Name: Chris Kelly
                                                        Title; Manager


                                                        THE MEMBERS:



                                                        Name: Don Bivadi
                                                                                                 ,..
                                                                                            ' ..
                                                                    :'.·:/ ..               "•


                                                        Name: Chris Kelly



                                                        Name: Brady Sturgeon



                                                        Name: Brandt Gamble



                                                        Name: Michele Sexton




                                                   42
       4i19-673>.01:10 \•b
      lQ~9YOJ(.\){J(~l(Jl




Case 3:18-bk-07868           Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                                   Desc
                                     Exhibit Page 1 of 16
                                               APPENDIX A

                                               DEFINITIONS
               "Acceptance Notice" has the meaning set forth in Section 9.0l(d).
             "Adjusted Capital Account Deficit" means, with respect to any Member, the deficit
     balance, if any, in such Member's Capital Account as of the end of the relevant Fiscal Year, after
     giving effect to the following adjustments:
                    (a)    crediting to such Capital Account any amount which such Member is
     obligated to restore or is deemed to be obligated to restore pursuant to Treasury Re_gulations
     Sections l.704-l(b)(2)(ii)(c), l.704~2(g)(l) and l.704-2(i); and
                   (b)     debiting to such Capital Account the items described in Treasury
     Regulation Section l.704-l(b)(2)(ii)(d)(4), (5) and (6).
            "Adjusted Taxable Income" of a Member for a Fiscal Year (or portion thereof) with
    respect to Units held by such Member means the federal taxable income allocated by the
    Company to the Member with respect to such Units (as adjusted by any final determination in
    connection with any tax audit or other proceeding) for such Fiscal Year (or portion thereof);
    provided, that such taxable income shall be computed (i) minus any excess taxable loss or excess
    taxable credits of the Company for any prior period allocable to such Member with respect to
    such Units that were not previously taken into account for purposes of determining such
    Member's Adjusted Taxable Income in a prior Fiscal Year to the extent such loss or credit would
    be available under the Code to offset income of the Member .(or, as appropriate, the direct or
    indirect members of the Member) detennined as if the income, loss, and credits from the
    Company were the only income, loss, and credits of the Member (or, as appropriate, the direct or
    indirect members of the Member) in such Fiscal Year and all prior Fiscal Years, and (ii) taking
    into account any special basis adjustment with respect to such Member resulting from an election
    by the Company under Code Section 754.
            "Affiliate" means, with respect to any Person, any other Person who, directly or
    indirectly (including through one or more lntennediaries), controls, is controlled by, or is under
    common control with, such Person. For purposes of this definition, "control," when used with
    respect to any specified Person, shall mean the power, direct or indirect, to direct or cause the
    direction of the management and policies of such Person, whether through ownership of voting
    securities or partnership or other ownership interests, by contract or otherwise; and the tenns
    "controJling" and "controlled" shall have correlative meanings.
          "Agreement'' means this Limited Liability Company Agreement, as executed and as it
    may be amended, modified, supplemented or restated from time to time, as provided herein.
            "Applicable Law" means all applicable provisions of (a) con.stitutions, treaties, statutes,
    laws (including the common law), rules, regulations, decrees, ordinances, codes, proclamations,
    declarations or orders of any Governmental Authority; (b) any consents or approvals of any
    Governmental Authority; and (c) any orders, decisions, advisory or interpretative opinions,
    injunctions, judgments, awards, decrees of, or agreements with, any Governmental Authority.
             "Award Agreements" has the meaning set forth.in Section 3.03{a).

                                                    43
     4819·6733-0120 v6
    2939908-000001


Case 3:18-bk-07868           Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                       Desc
                                     Exhibit Page 2 of 16
              "Bankruptcy" means, with respect to a Member, the occurrence of any of the following:
     (a) the filing of an application by such Member for, or a consent to, the appointment of a trustee
     of such Member's assets; (b) the filing by such Member of a voluntary petition in bankruptcy or
     the filing of a pleading in any court of record admitting in writing such Member's inability to
     pay its debts as they come due; (c) the making by such Member of a general assignment for the
     benefit of such Member's creditors; (d) the filing by such Member ·of an answer admitting the
     material allegations of, or such Member's consenting to, or defaulting in answering a bankruptcy
    petition flied against such Member in any bankruptcy proceeding; or (e) the expiration of sixty
    (60) days following the entry of an order, judgment or decree by any court of competent
    jurisdiction adjudicating such Member a bankrupt or appointing a trustee of such Member's
    assets.
              "BBA" has the meaning set forth in Section-1-2.04.
              "BBA Procedures" has the meaning set forth in Section 12.04.
              "Board" has the meaning set forth in Section 8.01.
             "Book Depreciation" means, with respect to any Company asset for each Fiscal Year,
    the Company's depreciation, amortization, or other cost recovery deductions determined for
    federal income tax purposes, except that if the Book Value of an asset differs from its adjusted
    tax basis at the beginning of such Fiscal Year, Book Depreciation shall be an amount which
    bears the same ratio to such beginning Book Value as the federal income tax depreciation,
    amortization, or other cost recovery deduction for such Fiscal Year bears to such beginning
    adjusted tax basis; provided, that If the adjusted basis for federal income tax purposes of an asset
    at the beginning of such Fiscal Year is zero and the Book Value of the asset is positive, Book
    Depreciation shall be detennined with reference to such beginning Book Value using any
    pennitted method selected by the Board in accordance with Treasury Regulation Section l .704-
    1(b)(2).(iv)(g)(3);
           "Book Value" means, with respect to any Company asset, the adjusted basis of such asset
    forfederal income tax purposes, except as follows:
                  (a)    the initial Book Value of any Company asset contributed by a Member to
    the Company shall be the gross Fair Market Value of such Company asset as of the date of such
    contribution;
                    (c)    immediately prior to the Distribution by the Company of any Company
    asset to a Member, the Book Value of such asset shalt be adjusted to its gross Fair Market Value
    as of the date of such Distribution;
                   (d)      the Book Value of all Company assets shall be adjusted to equal their
    respective gross ·Fair Market Values, as detennined by the Board, as of the following times:
                            (i)    the acquisition . of an additional Membership Interest in the
                                   Company by a new or existing Member in consideration- of a
                                   Capital Contribution of more than a de minim is amount;
                            (ii)   the Distribution by the Company to a Member of more than a de
                                   minimis amount of property (other than cash) as consideration for
                                   all or a part of such Member's Membership Interest in the
                                   Company;
                                                    44
     4819-673J.012Q v6
    2939908-00000 I


Case 3:18-bk-07868          Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                        Desc
                                    Exhibit Page 3 of 16
                                   (iii)   the grant to u Service Provider of more than a de minimis amount
                                           of Incentive Units (when compared to the total number of all Units
                                           outstanding); and

                                  (iv)     the liquidation of the Company within the meaning of Treasury
                                           Regulation Section l.704-1 (b)(2)(ii)(g);
            provided, that aqjustments pursuant to-clauses (i), (ii) and (iii) above need not be made if
            the Board reasonably detennines that such aqjustment is not necessary or appropriate to
            reflect the relative economic interests of the Members and that the absence of such
            adjustment does not adversely and disproportionately affect any Member;
                    (e)      the Book Value of each Company asset shall be increased or decreased, as
    the case may be, to reflect any adjustments to the adjusted tax basis of such Gompany asset
    pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent that such
    adjustments are taken into account in detennining Capital Account balances pursuant to Treasury
    Regulation Section l.704-l(b)(2)(iv)(m); provided, that Book Values shall not be adjusted
    pursuant to this paragraph (d) to the extent that an adjustment pursuant to paragraph (c) above is
    made in conjunction with a transaction that would otheiwise result in an adjustment pursuant to
    this paragraph (d-); and
                   (t)     if the Book Value of a Company asset has been determined pursuant to
    paragraph (a) or adjusted pursuant to paragraphs (c) or (d) above, such Book Value shall
    thereafter be adjusted to reflect the Book Depreciation taken into account with respect to such
    Company asset for purposes of computing Net Income and Net Losses.         ·
         "Business Day 11 means a day other than a Saturday, Sunday or other day on which
    commercial banks in the City of Nashville are authorized or required to close.
               11
                    Budget 11 has the meaning setforth ln-Section-12.03.
           "Call Purchase Price" means the Cause Purchase Price or Fair Market Value, as
    applicable pursuant to Section IO-:-OS(a).
              "Capital Account" has the-meaning set forth in Section 5:03.
           "Capital Contribution" means, for any Member, the total amount of cash and cash
    equivalents and the Book Value of any property.contributed to the Company by such Member.
            "Cause," with respect to any particular Service Provider, has the meaning set forth in any
    effective Award Agreement, employment agreement or other written contract-of engagement
    entered into between the Company and such Service Provider, or if none; then "Cause" means
    any of the following:
                    (a)    such Service Provider's repeated failure to perform substantially his duties
    as an employee or other associate of the Company (other than any such failµre resulting from his
    Disability) which failure, whether committed willfully or negligently, has continued unremedied
    for more than fifteen ( l 5). days after the Company has provided written notice thereof; provided,
    that a failure to meet financial performance expectations shall not, by itself, constitute a failure
    by the Service Provider to substantially perfonn his duties;
                          (b)    such Service Provider's fraud or embezzlement;
                                                          45
     4819-6733-01:20 v6
    :2939908-000001


Case 3:18-bk-07868                Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                       Desc
                                          Exhibit Page 4 of 16
                   (c)    such Service Provider's material dishonesty or breach of fiduciary duty
     against the Company;

                     (d) . such Service Provider's willful misconduct or gross negligence which is
     injurious to the Company;

                     (e)    any conviction of, or the entering of a plea of guilty or nolo contendere to,
     a crime that constitutes a felony (or any state-law equivalent) or that involves moral turpitude, or
     any willful or material violation by such Service Provider of any federal, state or foreign
     securities laws;

                .. (t)     any conviction of any other criminal act or act of material dishon,esty,
    disloyalty or misconduct by such Servfoe Provider that has a material adverse effect on the
    property, operations, business or reputation of the Company;
                   (g)    the unlawful use (including being under the influence) or possession of
    illegal drugs by such Service Provider while perfonning any duties or responsibiJities with the
    Company;

                        (h)   the material violation by such Service Provider of any rule or policy of the
    Company; or
                   (i)    the material breach by such Service Provider of any covenant undertaken
    in ARTICLE XI herein, any effective Award Agreement, employment agreement or any written
    non-disclosure, non-competition, or non-solicitation covenant or agreement with the Company.
             "Cause Purchase Price" has the meaning set forth in Section I 0.05(a)(i).

             "Certificate of Formation" has the meaning set forth in the Recitals.
            "Change of Control" means:-( a) the sale of all or substantially all of the consolidated
    assets of the Company and the Company Subsidiaries to a Third Party Purchaser; (b) a sale
    resulting in no less than a majority of the Units on a Fully Diluted Basis being held by a Third
    Party Purchaser; or (c) a merger, consolidation, recapitalization or reorganization of the
    Company with or into a Third Party Pur~haser that results in the inability of the Members to
    designate or elect a majority of the Managers (or the board-of directors (or its equivalent) of the
    resulting entity or its parent company).
             "Code" means the Internal Revenue Code-of 1986, as amended.
             "Company" has the meaning set forth in the Preamble.
             "Company Interest Rate" has the meaning set forth in Section 7.05(c).
             "Company Minimum Gain" means "partnership minimum gain" as defined ln Section
    1. 704-2(b)(2) of the Treasury Regulations, substituting the term "Company" for the term
    "partnership" as the context requires.
           "Competing Services" has the meaning set forth in Section 11.2 (c),
             "Confidential Information" has the meaning set forth in Section 11.0 l (a).
                                                      46
    4819-6733-0120 v6
    2939908-00000 I


Case 3:18-bk-07868            Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                        Desc
                                      Exhibit Page 5 of 16
               "Covered Person,, has the meaning set forth in Section 14.0l(a).
            "Delaware Actn means the Delaware Limited Liability Company Act, Title 6, Chapter
     J8, §§ 18-101 et seq., and any successor statute, as it may be amended from time to time.
            "Delay Condition" means any of the following conditions: (a) the Company is prohibited
    from purchasing any Incentive Units by any Financing Document or by Applicable Law; (b) a
    default has occurred under any Financing Document and is continuing; (c) the purchase of any
    Incentive Units would, or in the good-faith opinion of the Board could, result in the occurrence
    of an event of default under any Financing Document or create a condition that would or could,
    with notice or lapse of time or both, result in such an event of default; or (d) the purchase of any
    Incentive Units would, in the good-faith opinion of the Board, be imprudent in view of the
    financial condition of the Company, the anticipated impact of the purchase of such Incentive
    Units on the Company's ability to meet its obligations under any Financing Document or
    otherwise in connection with its business and operations.

              "Disability" with respect to any Service Provider, has the meaning set forth ln any
     effective Award Agreement, employment agreement or other written contract of engagement
     entered into between the Company and such Service Provider, or if none, then "Disability"
     means such Service Provider's incapacity due to physical or mental i-llnes·s-that: (a) shall have
     prevented such Service Provider from performing his duties for the Company on a full-time basis
     for more than ninety (90) or more consecutive days or an aggregate of one hundred eighty ( 180)
    days in any 365-day period; or (b)(i) the Board determines, in compliance with Applicable Law,
     is likely to prevent such Service Provider from performing such duties for such period of time
    and (ii) thirty (30) days have elapsed since delivery to such Service Provider of the determination
    of the Board and such Service Provider has not resumed such performance (in which case the
    date of termination in the case of a termination for "Disability" pursuant to this clause (b) shall
    be deemed to be the last day of such 30-day period).
             "Distribution" means a distribution made by the Company to a Member, whether in
    cash, property or securities of the Company and whether by 1iquidating distribution or otherwise;
    provided, that none of the following shall be a Distribution: (a) any redemption or repurchase by
    the Company or any Member of any Units or Unit Equivalents; (b) any recapitalization or
    exchange of securities of the Company; (c) any subdivision (by a split of Units or otherwise) or
    any combination (by a reverse split of Units or otherwise} of any outstanding Units; or (d) any
    fees or remuneration paid to any Memberln such Member's capacity as a Servfoe Provider for
    the Company. "Distribute;; when used as a verb shall have a correlative meaning.
              "Drag-along Member" has the meaning set forth in Section I0.04(a).
              "Drag-along Noticcn has the meaning set forth in Section l 0.04(d).
              "Drag-along Sale" has the meaning set forth in Section l 0.04(a).
              "Dragging Member" has the meaning set forth in Section 10.04(a).
           "Electronic Transmission', means any form of communication not directly involving the
    physical transmission of paper that creates a record that may be retained, retrieved and reviewed
    by a recipient thereof and that may be directly reproduced in· paper form by such a recipient
    through an automated process,                                   ·

                                                     47
     4819.6733.0120 v6
    2939908-000001


Case 3:18-bk-07868           Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                       Desc
                                     Exhibit Page 6 of 16
             "Estimated Tax Amount" of a Member for a Fiscal Year means the Member's Tax
     Amount for such Fiscal Year as estimated in good faith from time to time by the Board. In
     making such estimate. the Board shall take into account amounts shown on Internal Revenue
     Service Form 1065 filed by the Company and similar state or local forms filed by the Company
     for the preceding taxable year and such other adjustments as in the reasonable business judgment
     of the Board are necessary or appropriate to reflect the estimated operations of the Company for
     the Fiscal Year.                                         ·
               "Excess Amount" has the meaning set forth in Section 7.04(b).
               "Exercise Period" has the meaning set forth in Section 9.0t(d).
               "Exercising Member" has the meaning set forth.in Section 9.0l(e).
             "Fair Market Value" of any asset as of any date means the purchase price that a willing
     buyer .having all relevant knowledge would pay a wiillng seller for such asset in an ann 's length
     transaction, as determined in good faith by the Board based on such factors as the Board, in the
     exercise of its reasonable business judgment, considers relevant.
              "Family Members" has the meaning set forth in Section 10.02.
          "Financing Document" means any credit agreement, guarantee, financing or security
    agreement or other agreements or instruments governing indebtedness of the Company.
            "Fiscal Year" means the calendar year, unless the Company is required to have a taxable
    year other than the calendar year, in which case Fiscal Year shall be the period that confonns to
    its taxable year.
              "Forfeiture Allocations" has the meaning set forth in Section 6.02(e).
            "Fully Diluted Basis" means, as of any date of determination, (a) with respect to all the
    Units, all issued and outstanding Units of the Company and all Units issuable upon the exercise
    of any outstanding Unit Equivalents as of such date, whether or not such Unit Equivalent is at the
    time exercisable, or (b) with respect to any specified type, class or series of Units, all issued and
    outstanding Units designated as such type, class or series and all such designated Units issuable
    upon the exercise of any outstanding Unit Equivalents as of such date, whether or not such Unit
    Equivalent is at the time exercisable.
              11
              GAAP 11 means United States generally accepted accounting principles in effect from
    time-to time.
            "Governmental Authority" means any federal, state, local or foreign government or
    political subdivision thereof, or any agency or instrumentality of such government or political
    subdivision, ornny self-regulated organization or other-non-governmental regulatory authority or
    quasi-governmental authority (to the extent that the rules, regulations- or orders of such
    organization or authority have the force of law), or any arbitrator, court or tribunal of competent
   jurisdiction.
            "Incentive Liquidation Value" means, as of the date ofdetennination and with respect
    to the relevant new Incentive Units to be issued (if any), the aggregate amount that would be
    distributed to the Members pursuant to Section 7.02, if, immediately prior to the issuance of the
    relevant new Incentive Units, the Company sold all of its assets for Fair Market Value and

                                                     48
    4819-6733--0120 v6
    2939908.()()0001


Case 3:18-bk-07868           Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                         Desc
                                     Exhibit Page 7 of 16
    immediately liquidated, the Company's debts and liabilities were satisfied and the proceeds of
    the liquidation were distribut~d pursuant to Section 13.03(c),

               "Incentive Plan" has the meaning set forth in Section 3.03(a).

            "Incentive Units" means the Units having the privileges, preference, duties, liabilities,
    obligations and rights specified with respect to "Incentive Units" in this Agreement and includes
    both Restricted Incentive Units and Unrestricted Incentive Units.                ·

            "Initial Cost" means, with respect to any Unit, the purchase price paid to the Company
    with respect to such Unit by the Member to whom such Unit was originally issued.

              "Initial Member" has the meaning set forth in the term "Member."

              "Intended Call Closing Date" has the meaning set forth in Section 10.0S(c)(i).

              ~'Initial   Member11 has the meaning set forth in the term "Member."

              "Issuance Notice" has the meaning set forth in Section 9.0 I(c).
              "Joinder Agreement" means the joinder agreement in form and substance attached
    hereto.
              "Liquidator" has the meaning set forth in Section 13.03(a).
              "Losses" has the meaning set forth in Section 14.03(a).
              "Manager" has the meaning set forth in Section 8.0 I.
              "Managers Schedule" has the meaning set forth in Section 8.02(c).
            "Member'' means (a) each Person identified on the Members Schedule as of the date
    hereof as a Member and who has executed this Agreement or a counterpart thereof (each, an
    "Initial Member"); and (b) and each Person who i·s hereafter admitted as a Member in
    accordance with the terms of thls Agreement and the Delaware Act, in each case so long as such
    Person is shown on the Company's books and records as the owner of one or more Units. The
    Members shall constitute the "members" (as that term is defined in the Delaware Act) of the
    Company.
           "Member Nonrecourse Debt" means "partner nonrecourse debt" as defined in Treasury
    Regulation Section l.704-2(b)(4), substituting the term "Company" for the term "partnership"
    and the tenn "Member" for the term "partner" as the context requires.
           "Member Nonrecourse Debt Minimum Gain" means an amount, with respect to each
    Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if the
    Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in accordance
    with Treasury Regulation Section 1.704w2(i)(3).
            "Member Nonrccourse Deduction" means "partner nonrecourse deduction" as defined
    in Treasury Regulation Section 1. 704-2(i), substituting the term "Member" for the term "partner"
    as the context requires.
              "Members Schedule" has the meaning set forth in Section 3.01.
                                                       49
    4819-6733-0120 v6
   2939908.000001


Case 3:18-bk-07868              Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                  Desc
                                        Exhibit Page 8 of 16
             "Membership Interest" means an interest in the Company owned by a Member,
     including such Member's right (based on the type and class of Unit or Units held by such
     Member), as applicable, (a) to a Distributive share of Net Income, Net Losses and other items of
     income, gain, loss and deduction of the Company; (b) to a Distributive share of the assets of the
     Company; (c) to vote on, consent to or otherwise participate in any decision of the Members as
     provided in this Agreement; and (d) to any and all other benefits to which such Member may be
     entitled as provided in this Agreement or the Delaware Act.
               "Mlsallocated Item" has the meaning set forth in Section 6.05.
            "Net Income" and "Net Loss" mean, for each Fiscal Year or other period specified in
    this Agreement, an amount equal to the Company's taxable income or taxable loss, or particular
    items thereof, detennined in accordance with Code Section 703(a) (where, for this purpose, all
    items of income, gain, loss or deduction required to be stated separately pursuant to Code
    Section 703(a)(l) shall be included in taxable income or taxable loss), but with the following
    adjustments:
                    (a)    any income realized by the Company that is exempt from federal income
    taxation, as described in Code Section 705(a)(l){B), shall be added to such taxable income or
    taxable loss, notwithstanding that such income is notJncludable in gross income;
                    (b)    any expenditures of the Company described in Code Section 705(a)(2)(B),
    including any items treated under Treasury Regulation Section l. 704-1 (b)(2)(iv)(i) as items
    described in Code Section 705(a)(2)(B), shall be subtracted from such taxable Income or taxable
    loss, notwithstanding that such expenditures are not deductible for federal income tax purposesj
                   (c)     any gain or loss resulting from any disposition of Company property with
    respect to which gain or loss is recognized for federal income tax purposes shall be computed by
    reference to the Book Value of the property so disposed, notwithstanding that the adjusted tax
    basis of such property differs from its Book Value;
                   (d)       any items of depreciation, amortization and other cost recovery deductions
    with respect to Company-property having a Book Value that differs from Its adjusted tax basis
    shall be compute-cl· by reference to the property's Book Value (as adjusted for Book Depreciation)
    in accordance with Treasury Regulation Section 1.704-l (b)(2)(iv)(g);
                    (e)    if the Book Value of any Company property is adjusted as-provided in the
    definition of Book Value, then the amount of such adjustment shall be treated as an Item of gain
    or loss and included in the computation of such taxable income or taxable loss; and
                    (f) . to the extent an adjustment to the adjusted tax basis of any Company
    property pursuant to Code Sections 132(d), 734(b) or 743(b) is required, pursuant to Treasury
    Regulation Section 1.704 l(b)(2)(iv)(m), to be taken into ac·count in determining Capital
    Accounts, the amount of such adjustment to the Capital Accounts shall be treated as an item of
    gain (if the adjustment increases the basis of the asset) or loss (if the adjustment decreases such
    basis).
              "New Interests" has the meaning set forth in Section 3.04.
              "New Securities" has the meaning set forth in Section 9.0l(b).
              "Non-Exercising Member" has the meaning set forth in Section 9.0l(e).

                                                     50
     4819·6733-0120 v6
    2939908·000001


Case 3:18-bk-07868           Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                       Desc
                                     Exhibit Page 9 of 16
               "Nonrecoursc Liability" has the meaning set forth in Treasury Regulations Section
     I .704-2(b)(3).
               "Officers" has the meaning set forth in Section 8._08.
               "Over-allotment Exercise Period" has Jhe meaning set forth in Section 9.0 t (e ).
               "Over-allotment Notice" has the meaning set forth in Section 9.0 l(e),
               "Partnership Representative" has the meaning set forth in Section 12.04.
           "Permitted Transfer" means a Transfer of Units carried out pursuant to Section 10.02.
     "Permitted Transferee" means a recipient of a Permitted Transfer.
            "Person" means an individual, corporation, partnership, joint venture, limited liability
    company, Governmental Authority, unincorporated organization, trust, association or other
    entity.
              "Pre-emptive Member" has the meaning set forth in Section 9.01 (a).
           "Pro Rata Portion" means, for purposes of Section 9.01, with respect to any Pre-
    emptive Member holding Units, on any issuance date for New Securities, a fraction detennined
    by dividing (i) the number of Units on a Fully Diluted Basis owned by such- Pre-emptive
    Member immediately prior to such issuance by (ii) the total number of Units on a Fully Diluted
    Basis held by the Members on such date immediately prior to such issuance; and
              "Profits Interest" has the meaning set forth in Section 3~03(c).
              "Prospective Purchaser" has the meaning set forth in Section 9.01 (c).
              "Qualified Member" has the meaning set forth in Section 12.01.
            "Quarterly Estimated Tax Amount" of a Member for any calendar quarter of a Fiscal
   ·vear means the excess, if any of (a) the product of (i). a quarter (V-i) in the case of the first
    calendar quarter of the Fiscal Year, half (!/z) i!l the case of the second calendar quarter of the
    Fi scar Year, three·quarters (%) in the case of the third calendarquarter of the Fiscal Year, and
    one (1) in the case of the fourth calendar quarter of the Fiscal Year and (ii) the Member's
    Estimated Tax Amount for such Fiscal Year over (b) all Distributions previously made during
    such Fiscal Year to such Member.
              "Regulatory Allocations,, has the meaning set forth in Section 6.02(d).
          "Representative" means, with respect to any Person, any and all directors, officers,
    employees, consultants, financial advisors, counsel, accountants and other agents of such Person.
              "Repurchase Noticc 11 has the meaning set forth in Section 1O.OS(b)(i).

              "Repurchased Unlts 11 has the meaning set forth in Section 1O.OS(b)(i).

             "Securities Act" means the Securities Act of 1933, as amended, or any successor federal
    statute, and the rules and regulations thereunder, which shall be in effect at the time.
              "Ser\rice Provider" has the meaning set forth in Section 3.03.
              "Shortfall Amount" has the meaning set forth in Section 7.04(b).


     4819-6733-0120 v6
    2939908..000001


Case 3:18-bk-07868           Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                      Desc
                                    Exhibit Page 10 of 16
             "Subsidiary" means, with respect to any Person, any other Person of which a majority
     of the outstanding shares or other equity interests having the power to vote for directors or
     comparable managers are owned, directly or indirectly, by the first Person.
            "Tax Advance" has the meaning set forth in Section 7.04(a).
             "Tax Amount" of a Member for a Fiscal Year means the product of (a) the Tax Rate for
    such Fiscal Year and (b) the Adjusted Taxable Income of the M~mber for such Fiscal Year with
    respect to its Units.                                                         ·
             ''Tax Matters Member" has the meaning set forth in Section 12.04.
             ''Tax Rate" of a Member, for any period, means the highest ma~ginal blended federal,
    state and local tax rate applicable to ordinary income, qualified dividend income or capital gains,
    as· appropriate, for such period for an individual residing in Nashville, Tennessee, taking into
    account for federal income tax purposes, the deductibility of state and local taxes and any
    applicable limitations on such deductions.
             ''Taxing Authority" has the meaning set forth in Section 7.05(b).
             ''Third Party Purchaser" means any Person who, immediately prior to the contemplated
    transaction, (a) does not directly or indirectly own or have the right to acquire any outstanding
    Units (or Unit Equivalents) or (b) is not a Permitted Transferee of any Person who directly or
    indirectly owns or has the right to acquire any Units (or Unit Equivalents).
            ''Transfer" means to, directly or indirectly, sell, transfer, assign, pledge, encumber,
    hypothecate or similarly dispose of, either voluntarily or involuntarily, by operation of law or
    otherWise, or to enter into any contract; option or other arrangement· or understanding with
    respect to the sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
    disposition of, any Units owned by a Person or any interest (including a beneficial interest) in
    any Units or Unit Equivalents owned by a Persort. "Transfer" when used as a noun shall have a
    correlative meaning. "Transferor" and "Transferee" mean a Person who makes or receives a
    Transfer, respectively.
            "Treasury Regulations" means the final or temporary regulations· issued by the United
    States Department of Treasury pursuant to its authority under the Code, and any successor
    regulations.
              "Unallocated Item" has the meaning set forth in Section 6.05.
            "Unif' means a unit representing a fractional part of the Membership Interests of the
    Members and, unless otherwise provided, shall include all types of classes of Units, including the
    common Units and the Incentive Units; provided, that any type or class of Unit shall have the
    privileges, preferences, duties, liabilities, obligations and rights set forth in this Agreement and
    the Membership Interests represented by such type or class or series of Unit shall be determined
    in accordance with such privileges, preference, duties, liabilities, obligations and rights.
            "Unit Equivalents" means any security or obligation that is by its terms, directly or
    indirectly, convertible into, exchangeable or exercisable for Units, and any option, warrant or
    other right to subscribe for, purchase or acquire Units.
              "Withholding Advances'' has the meaning set forth in Section 7.OS(b),

                                                    52
     4819-6733.0120 v6
    2939908..000001


Case 3:18-bk-07868          Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                         Desc
                                   Exhibit Page 11 of 16
                                     EXHIBIT A

                           FORM OF JOINDER AGREEMENT




                                       53
    4819·673J.0120v6
   2939908-00000 l


Case 3:18-bk-07868     Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16   Desc
                              Exhibit Page 12 of 16
                                                                 SCHEDULE A

                                                            MEMBERS SCHEDULE


         Member Name and Address                            Capital Contribution   Units   Membership Interest


   ·Don Bivacca
     ~ ~ s~    0., ,1,,. ........    Mllnaf'-:u..                                   225          22.5%

     E~ "" 'f.\,,j \       ..i      :..16(.. !:+

    Chris Kelly
     Z10 Paddock Lane
                                                                                    225          22.5%
    Nashvllle, TN 37205

   Brady Sturgeon
      1520 Greenbriar Dr.
                                                                                    150           15%
      Allen, TX 75013

   Brandt Gamble

                                                                                   200            200/o


   Michele Sexton

                                                                                   200           200/o



                                                   Total:                          1,000         100%




                                                                      54
      4Sl9-6733-0ll0 v6
      29l990S.00000 I




Case 3:18-bk-07868                       Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                  Desc
                                                Exhibit Page 13 of 16
                                                  SCHEDULER
                                            MANAGERS SCHEDULE


                                            Manager Nnmc nnd Address


        Don Bivacca
          d.~'SS      Llurl\A,... M'\f\OfOr
          'F/Al\\:.\1..> ~       ~/oto'-f


       Chris Kelly
          210 Paddock lane

         Nashvllle, TN 37205




                                                      55
      4819-6733.0120 vii
      2939908-000001




Case 3:18-bk-07868             Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16   Desc
                                      Exhibit Page 14 of 16
      G Roxborough Memorial Hospital

     TO:            MEDICAL STAFF                                           DATE: September 18, 2018

     FROM:          MATI SHELAK, C E O « ¢ - - ·




     I am pleased to announce that Roxborough Memorial Hospital has contracted with Progressive
     Emergency Physicians {PEP) as our Professional Services partner. This group will replace Legacy
     Physician Partners in the Emergency Department effective January 11, 2019.



     PEP, a wholly physician owned and operated practice of Board certified emergency physicians
     was incorporated in 2013. They currently manage more than 320,000 visits spread across 6
     facilities. You can see more Information on the group by accessing their website at
     https://pephealth.net/



     PEP will be onsite to meet on several occasions prior to January. Members of their executive
     team will be here today from 10am-3pm in the ACR if anyone would like to stop by.




                Roxborough Memorial Hospital I 5800 Ridge Avenue I Philadelphia, PA 19128
                              Tel 215/483-9900 I Roxborougl!Memorial.com

                                            EXHIBIT

Case 3:18-bk-07868      Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                     Desc
                               Exhibit Page 15 of 16
    From:                   Michele Sexton
    To:                     Morgan. Russ; Titus. John; bra nt.Lgamble@gmail.com; palmer. Jason
    Subject:                Fwd : Termination of Employment
    Date:                   Sunday, September 16, 2018 8: 12: 29 AM


Redacted




   Begin forwarded message:


            From: Chris Kelly <chris.kelly@legacyphysicianpartners.com>
            Date: September 16, 2018 at 8:04:01 AM CDT
            To: ''Michelesexton@outlook.com" <Michelesexton@outlook.com>
            Subject: Termination of Employment


            Michele,

            Effective immediately, as a result of your actions that are inconsistent with your
            duties to Legacy Physician Partners, your employment is terminated for cause.
            You will have no further access to to the office. Should you need to collect any
            perso?al items, please have your counsel coordinate with our counsel.

            Christopher R. Kelly
            CEO, Legacy Physician Partners




   Confidentia lity Notice: This e-mai l is from a law firm and may be protected by the attorney-client or work prod uct privi leges. If you have
   received this message in erro r, please notify th e sender by replyin g to this e-mail and th en delete it from yo ur computer.




                                                                        EXHIBIT
                                                               l             ,,,,,.
                                                               ~            ~,

Case 3:18-bk-07868                     Doc 63-3 Filed 03/05/19 Entered 03/05/19 10:13:16                                                     Desc
                                              Exhibit Page 16 of 16
